Title: From George Washington to Guy Carleton, 27 November 1782
From: Washington, George
To: Carleton, Guy


                  Sir 27th November 1782
                     
                     Head Quarters 
                  
                  I have been honored with your Excellency’s letter of the 23d Supposing it would be more agreeable to you, as it will be to me, that Capt. Armstrong and two other Gentlemen should accompany the supplies proposed to be sent to the prisoners of War, I have included them in the passports for the Amazon.
                  Upon Capt. Armstrongs arrival at Wilmington, he will be pleased to report himself to Major General Lincoln Secretary at War at Philadelphia, and furnish him with an exact Return of Packages under his care and their Contents.  The Secretary at War, to whom I have written, will then furnish him with passports for the safe conduct of the Goods to the interior Country.
                  I must request the favor of Your Excellency to give strict order, that no Goods, besides those really proper and necessary for the officers and Men, be covered under the Flag—such practices have prevailed, in some instances, before your Excellency came into command, and very disagreeable consequences have followed.  I have the honor to be Your Excellency’s Most obt and humble Servt
                  
                     Go: Washington
                     
                  
               